DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
2.	Claims 1-10 are currently pending in this application. 
Priority
3.	 This application claims benefit to provisional application 62/745,936.  No foreign priority has been claimed. 
Information Disclosure Statement
4.	No information disclosure statement (IDS) was submitted with the response received on 3/10/2022.
Drawings
5.	       The drawings submitted on 10/09/2019 are in compliance with 37 CFR § 1.81 and 37 CFR § 1.83 and have been accepted by the examiner.
Allowable Subject Matter
6.	The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 1-10:
Please refer to applicants remarks dated 3/10/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Godler et al. US Pat # 6,542,842 teaches method of compensating periodic signals in sensor output. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADITYA S BHAT whose telephone number is (571)272-2270.  The examiner can normally be reached on Monday-Friday 8 am-6pm.
9.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
11.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADITYA S BHAT/Primary Examiner, Art Unit 2864                                                                                                                                                                                                        March 18, 2022